Exhibit 10.1




                    June 19, 2006






Cathy A. Fleischer, Ph.D.
281 Grosvenor Road
Rochester, NY 14610


Dear Ms. Fleischer,


We are pleased to extend to you an offer of employment as the Senior Research
Scientist of NaturalNano, Inc. (“the Company”) effective July 24, 2006 (the
“Employment Date”). Your annual full time salary will be $120,000 which will be
paid on a bi-weekly basis at the rate of $4,615.38 in gross wages every two
weeks. You will be entitled to three weeks vacation (15 days) annually, earned
on a pro-rata basis of ten hours each month. It is anticipated that after
90 days you will be promoted to Chief Technology Officer (CTO).


In addition to the statutory benefits defined by federal and local laws, (FICA,
FUTA, applicable State Disability Insurance and Workers Compensation) you will
be entitled to the benefits available to other NaturalNano officers and
employees. Currently this includes employer paid health and dental insurance
coverage. You will receive two options. The first option allows you to purchase
up to 100,000 shares of NaturalNano common stock with an exercise price equal to
the fair market value of the shares on the Employment Date. This option grant
will be governed pursuant to the “NaturalNano, Inc. 2005 Incentive Stock Option
Plan.” The second option, which is not governed pursuant to the “NaturalNano,
Inc. 2005 Incentive Stock Option Plan”, entitles you to purchase up to an
additional 40,000 shares of NaturalNano common stock with an exercise price of
$0.10 per share. Both of these option grants will vest annually over three years
commencing on the first anniversary of the Employment Date and continuing each
year thereafter until the entire grant has vested. Notwithstanding any provision
herein to the contrary, any unvested portion of the option shall immediately
expire upon termination of employment for any reason.
 
Your job responsibilities will include developing the vision, strategy and goals
for the use of naturally occurring nanomaterials in medical and non-medical
fields. This will include development of technology applications, developing
patent strategy, writing and submitting related patent applications, developing
relationships with strategic industrial and university partners, and attending
relevant external conferences.
 
This agreement is terminable by you or the company upon ninety (90) days’
written notice or by us for cause or upon your death or disability. As a
condition of your employment, you will be required to sign our standard
Confidential Information, Invention and Non-Competition Agreement. A copy of
this agreement is attached to this letter for your reference.


Please indicate your acceptance by signing below and returning a signed copy to
my attention. I look forward to working with you at NaturalNano-WELCOME!!


Regards,


/s/ Kathleen A. Browne


Kathleen A. Browne
Chief Financial Officer








Agreed to and accepted /s/ Cathy A. Fleischer              Date:  07/24/2006
 

--------------------------------------------------------------------------------

